DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the applicable claims, the phrase “and/or” is interpreted to mean “or” as an option, wherein the following limitation is an alternative requirement. 

Claim Objections
Claims 3-20 objected to because of the following informalities: “Fuel cell device” should read as “The fuel cell device” for proper antecedent basis.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “a plurality of fuel cell elements”, “a securing device”, and “a fluid guide unit” should respectively read as “the plurality of fuel cell elements”, “the securing device”, and “the fluid guide unit” for proper antecedent basis.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: “a plurality of fluid lines” should read as “the plurality of fluid lines” for proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 6, 7, 13, 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitations following “preferably” are considered to be required. 
Claim 10 recites the limitation "the one end plate" and “the two end plates” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie (PGPub 2015/0079493).
Considering Claim 1, Guthrie discloses a fuel cell device (fuel cell assembly [Abstract, Figure 4]), comprising the following:

a clamping device for securing the fuel cell elements (compressive engagement assembly including cross members 132’ [0033, Figure 4]); 
a fluid guide unit for supplying fuel and/or oxidizer and/or coolant to the fuel cell elements and/or for removing fuel and/or oxidizer and/or exhaust gas and/or coolant from the fuel cell elements (reactant manifold [0033] for supplying and removing oxidant reactant [0035], manifolds for fuel reactant and coolant [0032, 0042]), 
wherein the clamping device comprises two or more crossmembers which extend at least approximately perpendicularly to the stacking direction, wherein in each case at least one crossmember is arranged at each end of the fuel cell stack (two X-shaped crossmembers 132, 132’ extend perpendicular to stacking direction and are opposed to one another at each end of the stack [Figure 4, 0033]), wherein the crossmembers are drawable towards one another by means of clamping elements and the fuel cell stack is thereby clampable between the cross members (crossmembers 132, 132’ held in compressive engagement towards one another by tie rods 130 so as to compress the fuel cell stack between the crossmembers [0032, 0033, Figure 4]). 	 
	Considering Claim 3, Guthrie discloses that the clamping elements run completely outside the fuel cell stack (tie rods 130 are completely outside fuel cell stack 116 [0033, Figure 4]). 	 
	Considering Claim 10, Guthrie discloses that fuel oxidizer, exhaust gas and/or coolant are guidable, by means of the one end plate or the two end plates along the stacking direction on at least one cross member and/or on a pressure distribution plate of the clamping device (reactant gas manifolds serve as reactant gas guide [0017] along stacking direction [Figures 4 and 6], reactant gas manifolds maximize sealing contact with smooth surfaces of the stack and the manifolds [0017], end plates also have smooth surfaces for close sealing engagement with reactant gas manifolds [0017] and are compressed in conjunction with cross members 132, 132’ for sealing engagement [0033, 0034, Figure 4]). 	
Considering Claim 11, Guthrie discloses the fuel cell device as claimed in claim 1 (see claim 1), comprising the following:
a plurality of fuel cell elements which are stacked one on top of another along a stacking direction and form a fuel cell stack (plurality of fuel cell component elements 112 are stacked along stacking direction to form fuel cell stack 116 [0032, Figure 5]); 
a securing device for securing the fuel cell elements (compressive engagement assembly including compression bands 134 [0033, Figure 4]); 
a fluid guide unit for supplying fuel and/or oxidizer and/or coolant to the fuel cell elements and/or for removing fuel and/or oxidizer and/or exhaust gas and/or coolant from the fuel cell elements (reactant manifold [0033] for supplying and removing oxidant reactant [0035], manifolds for fuel reactant and coolant [0032, 0042]), 
wherein the fluid guide unit comprises a basic body which comprises a plurality of fluid lines and connection points for the connection of supply lines and/or removal lines and/or additional components of the fuel cell device (basic body manifold 120, 124 [0032, Figure 6] with fluid lines and connection points to inlet and outlet [0032, 0035, 0042]). 
	Considering Claim 12, Guthrie discloses that the basic body is of integral construction (manifolds 120 or 124 are integrally formed [Figure 6]). 
Considering Claim 13, Guthrie discloses that the plurality of fluid lines of the fluid guide unit are formed by recesses formed in the basic body and one or more cover elements covering said recesses, wherein the one cover element or the plurality of cover elements are arranged on a side of the fluid lines of the fluid guide unit that faces the securing device (manifold contains recess channels to define fluid lines [Figures 6 and 9], part 122A covers recesses on side of fluid lines [Figures 5 and 6], part 122A faces compression bands 134 [Figures 4 and 5]). 
	Considering Claim 15, Guthrie discloses that the basic body is covered on one side with respect to the stacking direction by means of one cover element (cover 122A covers basic body in stacking direction [Figures 5 and 6]). 
Considering Claim 16, Guthrie discloses that the fluid guide unit comprises a plurality of fluid lines which each extend through the basic body, one or more cover elements and an end plate of the fuel cell stack (fluid lines extend through manifold [Figures 4 and 6], cover 122A covers basic body in stacking direction [Figures 5 and 6], fuel cell stack end plate is held in compressive engagement with the manifold [0033, Figure 4]). 
	Considering Claim 18, Guthrie discloses that the basic body comprises one or more supporting elements, in particular supporting ribs for stabilizing the basic body or fluid guide unit (manifold includes inboard side flange 226B’ to subdivide a chamber [0041, Figure 9], reads on a reinforcing structure as manifolds are taught to provide structural support [0016]). 
	Considering Claim 19, Guthrie discloses that the fluid guide unit basic body has a coated surface (manifold is a plastic coated metal [0016, 0037]). 
Considering Claim 20, Guthrie discloses that the fluid guide unit comprises a thermally insulating portion by means of which the fluid lines are thermally separated from the fuel cell stack (reactant manifold [0033] for supplying and removing oxidant reactant [0035], manifold is thermally insulated from fuel cell stack via insulating materials [0016, 0037]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie (PGPub 2015/0079493) and further in view of Horlock (PGPub 2016/0172703).
Considering Claim 17, Guthrie discloses open manifold passages [Figures 6 and 9]. However, Guthrie is silent to a basic body valve fitted inside the manifold (to provide a valve receptacle). 
Horlock discloses a fuel cell stack assembly [Abstract]. A small valve used to control hydrogen flow is fitted in the manifold region [0133, 0134], and is part of a compressed manifold configuration that enables each cell and area of the stack to perform effectively [0118]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel cell assembly of Guthrie with the fitted valve of Horlock in order to enable each cell and area of the stack to perform effectively [0133, 0134, 0118]. 
Allowable Subject Matter
Claims 2, 4-9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the applicable rejections under 35 U.S.C. 112(b) are overcome.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, closest prior art reference Guthrie only discloses one cross member 132’ at each end of the fuel cell stack [0033, Figure 4], as opposed to the two cross members required at each end. The configuration already maximizes sealing contact [0017] and minimizes parts with unitary members [0031], so one of ordinary skill in the art would not add two extra cross members so as to arrive at claim 2. 
Regarding claim 4, the graphite current collector is made unitary with the end plate [0031, 0033], so making the end plate from an electrically insulating material so as to arrive at claim 4 would remove the required function of the needed current collection. 
Regarding claim 8, the end plates and cross members already maximize close, compressive sealing engagement [0017, 0033], and parts are minimized by making the current collector unitary with the end plate [0031, 0033], so one of ordinary skill in the art would not add an abutting pressure distribution plate so as to arrive at claim 8. 
Regarding claim 14, Guthrie discloses that the various parts of the manifold such as the flanges and part 122A are integrally formed [0034, Figures 5 and 6], so one of ordinary skill in the art would not apply plastics welding to parts that are not separated so as to arrive at claim 14. 

Conclusion
References that are considered pertinent to the related art but are not relied upon include US PGPub 2005/0095485 and US PGPub 2004/0062967. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725